UNITED STATES DISTRICT COURT
                                                                                  FILED
EASTERN DISTRICT OF NEW YORK


EDUARDO MALDONADO LOPEZ,on behalf of
                                                                           ★ Aua 20 2019 U
himself and all others similarly situated,
                                                                                          ©FFIGE
                                      Plaintiff,           ORDER


                       -against-                           15-CV-593(ENV)(RER)


JOHN SCHMIDT,ROSE SCHMIDT,
WHEATFIELD DISTRIBUTORS LLC,and
ROBERT VOGLER,

                                      Defendants.




VITALIANO,D.J.

       Plaintiff Eduardo Maldonado Lopez filed this action, on February 6,2015, against

defendants Robert Vogler, John Schmidt, Rose Schmidt, and Wheatfield Distributors LLC,

alleging violations ofthe Fair Labor Standards Act("FLSA"),29 U.S.C. § 201 et seq. Following
the entry of default against Vogler, and a subsequent Court order setting a deadline for plaintiff
to move for defaultjudgment against him, Vogler filed a letter motion to dismiss "on the grounds

that the Judge failed to answer [his] question of legal authority" under FLSA. See Apr. 25,2019

Order; Dkt. 93. Upon referral ofthe motion. Magistrate Judge Ramon E. Reyes, Jr. issued a

Report and Recommendation (the "R&R")on July 31, 2019. See Dkt. 96.

        As explained in the R&R,the "question" at issue was Vogler's prior inquiry regarding
whether FLSA applied to this action—a question that had been raised in the posture of a prior
motion to dismiss, which was denied. See R&R at 2-4. The R&R notes that "Vogler did receive

an answer to his motion, albeit one that he did not like. The answer was that at the stage ofthe

proceedings in which Vogler asked his 'question,' the case would have to proceed through
discovery." Id. at 4(emphasis in original). Judge Reyes thus recommends denial ofthe instant|
motion, which simply seeks to relitigate issues already resolved on Vogler's prior motion, and j

lacking in substantive merit. Id. at 4-6. Notice oftime to object to the R&R was given, but no |
party has objected within the time to do so. Id. at 6-7; Aug. 2, 2019 Aff. of Service, Dkt. 98.

                                            Discussion


       Where no party has objected to a report and recommendation, clear-error review applies

See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54 F. Supp. 3d 279,283

(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the

Court finds it to be correct, well-reasoned, and free of any clear error. The Court, therefore,

adopts the R&R,in its entirety, as the opinion ofthe Court.

                                            Conclusion


       For the foregoing reasons, the R&R is adopted in its entirety as the opinion ofthe Court

and the letter motion to dismiss is denied. The Clerk of Court is directed to mail a copy ofthis

Order to pro se defendant Vogler. The parties are referred to Magistrate Judge Reyes for

continued pretrial management.

       So Ordered.


Dated: Brooklyn, New York

        August 19, 2019


                                                         /s/ USDJ ERIC N. VITALIANO
                                                            ERICN. VITALIANO

                                                            United States District Judge
